Citation Nr: 0807685	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 (West 2002) 
for a child born with spina bifida.  



WITNESSES AT HEARING ON APPEAL

The appellant, her mother and her cousin



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the benefit sought on 
appeal.  The appellant, the child of a veteran who had active 
service reportedly from November 1974 and November 1994, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

The appellant is not shown to have been diagnosed with spina 
bifida.


CONCLUSION OF LAW

The requirements for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida have not been met.  38 U.S.C.A. 
§§ 1802, 1805, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.814 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in May 2007 and November 2007.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

Analysis

The VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

In this case, there is no evidence that the appellant has a 
diagnosis of spina bifida.  The only medical evidence of 
record is a medical certificate received in October 2004 from 
a private doctor indicating the appellant's diagnosis of 
mental retardation.  The appellant's father submitted a 
statement arguing that his daughter is entitled to benefits 
due to impairment of intellectual functioning.  

The Board acknowledges the contentions advanced on appeal.  
However, the benefit sought is predicated on there being a 
diagnosis of spina bifida, and in the absence of such a 
diagnosis there can be no valid claim.  Accordingly, the 
appellant's claim of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (that in case 
where law, as opposed to the facts, is dispositive of the 
claim, claim should be denied or appeal to Board terminated 
because of absence of legal merit or lack of entitlement 
under law).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


